*623In a matrimonial action, defendant appeals (1) as limited by his brief, from so much of a judgment of the Supreme Court, Queens County, dated September 24, 1975, as, inter alia, (a) fixed alimony and child support, (b) determined his visitation rights, (c) fixed arrears of temporary alimony and (d) awarded plaintiff an additional counsel fee, and (2) from an order of the same court, dated September 23, 1975, which denied his motion, inter alia, to vacate a certain stipulation. Judgment affirmed insofar as appealed from and order affirmed, with one bill of costs to cover both appeals. The judgment from which defendant appeals incorporates a stipulation between the parties, which defendant agreed to in open court. Defendant has failed to show any credible facts which would now entitle him to be relieved of that stipulation (see CPLR 2104; see, also, Matter of Frutiger, 29 NY2d 143). We have considered defendant’s other arguments and find them to be without merit. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.